DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received December 31, 2020 (“Amendment”) has been entered.

Response to Arguments
With respect to Applicant's arguments filed December 31, 2020 in regards to Claims 1-4 in view of  US20180108884A1 (Chen) in further in view of US20060164032A1 (Johnson) and in further view of US8940427B2 (Noda) have been fully considered but they are not persuasive. 
First Applicant argues Chen does not have an abutting slope of a buckling component and a handheld seat with at least one buckling segment. Remarks 6. Applicant is reminded this limitation was not taught by Chen (please refer to the Non-final rejection mailed 10/15/2020). 
Further Applicant argues, the features and structural relationships between the at least one abutting slope and the at least one pressing slope and the handheld seat and the casing  of the battery as recited claim 1 are not disclosed, taught or anticipated by Chen; Nor can Chen achieve or obtain the effects of indirect pushing the buckling resilient component, parallel directions between the pushing force and the detaching force, different directions between the pushing force and the at least one buckling component, and labor- saving that are provided by the buckling structure for a battery of a handheld power tool of the claimed invention. Remarks 6. Examiner disagrees. It appears the Applicant is reading the claims in view of the specification. It is noted that the features upon which applicant relies (i.e., indirect pushing, parallel direction, different direction) are not recited in the rejected claim(s).  Although 
In response to applicant's argument that the effects resulting from the features and structural relationships defined in claim 1 cannot be achieved by Chen, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In addition, Applicant further states at least two slopes (the abutting slope 2211 and the pressing slope 2231) sliding relative to each other between the pressing component (223) and the buckling component (221), is able to avoid pushing the buckling resilient component (222) directly and is able to save effort by the sliding slopes (2211, 2231) when the user is detaching the handheld seat (10) and the battery (20). Remarks 7. It is noted, the italic is not claimed and is just considered a function of the claimed structural elements, therefore is not given patentable weight, as long as the structure is taught by the prior art and Chen teaches the claimed structure, thus is capable of performing said functions. MPEP § 2112.01
Applicant also adds the direction of the force that pushes the pressing component (223) (pushing force), which is from the front side to the rear side, is parallel to the direction in which the handheld seat or the battery moves along when being detached (detaching force). In the beginning of the progress to detach the handheld seat and the battery, the direction of the force that pushes the pressing component (223) by the user is different from the elastic direction of the at least one buckling resilient component (222), and the direction of the force will not generate unnecessary friction between the handheld seat  and the battery, and the detaching progress becomes smoother. Again, Applicant is reminded, the italic is not claimed. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Next, Applicant argues Johnson teaches the slope of the locking member (78) faces outward and does not abut any components and cannot be used to serve as the abutting slope In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In addition, it appears the Applicant is confusing the teachings of Johnson to the claimed limitations. Applicant argues, the actuator (82) and the locking member (78) of Johnson respectively correspond to the at least one pressing component (223) and the buckling component (221) in claim 1. In regards to Applicant’s argument in regards to the slope slidable abutment between the abutting slope (2211) and the pressing slope (2231) to provide effects of indirect pushing the buckling resilient component (222), parallel directions between the pushing force and the detaching force, different directions between the pushing force and the at least 
Next Applicant argues, Noda does not disclose an abutting slope of a buckling component, and the features and structural relationships between the at least one abutting slope (2211) and the at least one pressing slope (2231) as defined in claim 1 of the present application are not disclosed, taught or anticipated by Noda. Examiner disagrees. Applicant is reminded again, Noda was not referenced to teach such limitation. Please refer to the Non-final rejection mailed 10/15/2020). 
	Finally, it appears that the Applicant is bringing in functional language into an apparatus claim. For example, in the arguments, Applicant refers to the “pushing force, the detaching force, does not generation unnecessary friction so the detaching progress becomes smoother.” If Applicant would like to have claims reflect such limitations, Applicant is invited to amend claims to add structural features that reflect these said functions. 
 
Therefore, based on the arguments not found persuasive, the rejection is accordingly maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US20180108884A1 (Chen) in further in view of US20060164032A1 (Johnson) and in further view of US8940427B2 (Noda).
Regarding claim 1, Chen teaches a battery pack and a battery case [abs]. Chen teaches a buckling structure for a battery; a casing [Fig.1 #20] having at least one buckling groove [Fig. 1 #246 ,para 0018] formed on a top surface of the casing [illustrated in Fig 1]; and at least one pressing groove [Fig. 1 #52] formed on a front surface of the casing and communicating with the at least one buckling groove [illustrated in Fig.1; 0018]; illustration below.


    PNG
    media_image1.png
    460
    615
    media_image1.png
    Greyscale


and a buckling assembly mounted on the casing and having at least one buckling component mounted in the at least one buckling groove of the casing and being able to move up and down [0021, Fig 5 and fig. 6]; the at least one buckling component selectively protruding out of the top surface of the casing and selectively buckling the at least one buckling segment of the handheld seat [illustrated in Fig. 5]; 


    PNG
    media_image2.png
    681
    511
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    322
    470
    media_image3.png
    Greyscale





and at least one pressing component mounted in the at least one pressing groove of the casing and being able to move frontwards and rearwards [Fig. 2 #60, 0021]; each one of the at least one pressing component having a pressing slope formed on a surface thereof; a normal line of the pressing slope extending downwards and rearwards; the pressing slope abutting the abutting slope of the at least one buckling component and being able to move relative to the abutting slope; wherein when the at least one pressing component is pressed into the at least one pressing groove [Fig. 5]
Chen is silent in regards to a buckling structure for a battery of a handheld power tool, the buckling structure comprising: a handheld seat having at least one buckling segment formed on a bottom end of the handheld seat; and a battery detachably mounted on the bottom end of the handheld seat and each one of the at least one buckling component having an abutting slope formed on a surface of said buckling component; a normal line 
Johnson teaches a battery back [abs]. Johnson teaches a similar battery case structure as Chen. Johnson further teaches each one of the at least one buckling component having an abutting slope formed on a surface of said buckling component; a normal line of the abutting slope extending upwards and frontwards [Fig. 2  #78]; at least one buckling resilient component mounted in the at least one buckling groove of the casing and upwardly pressing the at least one buckling component [0115, Fig. 2 #82], the at least one pressing component presses the at least one buckling component to move downward into the at least one buckling groove via the slidable abutment between the pressing slope and the abutting slope [0115-0016]. Illustrated below.
Johnson illustration 


    PNG
    media_image4.png
    674
    694
    media_image4.png
    Greyscale


Noda teaches a rechargeable battery pack [abs]. Noda Fig. 1 illustrates a handheld power tool and a battery detachably mounted on the bottom of a handheld seat [Fig. 1] [col. 4 lines 65-67, col. 5 lines 1-5].
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the buckling structure for a battery of Chen to comprise the an abutting slope formed on a surface of said buckling component; a normal line of the abutting slope extending upwards 
At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the buckling structure of Chen to further incorporate the said structure in the handheld power tool having a handheld seat as taught by Noda. This would result in the claimed invention having the claimed structure of a buckling structure for a battery for a handheld power tool and the casing comprising a buckling assembly with the claimed structural features. 
The motivation for doing so would have been because Chen in view of Johnson and Noda teach the buckling structure for a handheld power tool is a suitable structure. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.  KSR International Co. v. Teleflex Inc., 82 USPQ2d at 1385, 1396 (U.S. 2007).

Regarding claim 2, Chen in view of Johnson and in further view of Noda are relied upon in regards to the structure of claim 1. Chen in view of Johnson and Noda teaches --wherein an amount of the at least one buckling groove of the casing is two; an amount of the at least one pressing groove is one; the two buckling grooves are located in two sides of the pressing groove respectively; an amount of the at least one buckling component of the buckling assembly is two; an amount of the at least one buckling resilient component is two; an amount of the at least one pressing component is one; the two buckling components are mounted in the two buckling grooves of the casing respectively and are able to move up and down; each one of the two buckling components has an abutting segment extending into the pressing groove; the abutting slope of each of the buckling component is formed on the abutting segment of said buckling component; the two buckling resilient components are mounted in the two buckling grooves of the casing respectively and upwardly press the two buckling components respectively; the pressing slope of the pressing component abuts the two abutting slopes of the two buckling components. Please refer to the illustrations above, Chen in view of Johnson and in further view of Noda illustrates that all parts and components are shown to have two buckling assemblies, two resilient components, and two buckling grooves as claimed.

Regarding claim 3, Chen in view of Johnson and in further view of Noda teaches the buckling structure as claimed in claim 1.  Chen in view of Johnson and in further view of Noda teaches wherein the buckling assembly of the battery further comprises at least one pressing resilient component mounted between the at least one pressing component and the casing; the at least one pressing resilient component pushes frontward the at least one pressing component [Chen Fig. 2, 0019-0021]. Please refer to the illustration above.

Regarding claim 4, Chen in view of Johnson and in further view of Noda teaches the buckling structure as claimed in claim 2. Chen in view of Johnson and in further view of Noda teaches wherein the buckling assembly of the battery further comprises a pressing resilient component mounted between the pressing component and the casing; the pressing resilient component pushes frontward the pressing component [Chen Fig. 2, 0019-0021]. Please refer to the illustration above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.G./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729